Citation Nr: 1312223	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  05-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides and/or a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972, and October 1972 to October 1975.  He was stationed in Vietnam from September 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the issue has been recharacterized as noted on the title page to reflect the theories of direct service connection (to include as a result of in-service exposure to herbicides) and secondary service connection (to include as secondary to service-connected PTSD, coronary artery disease, and/or diabetes).  

In January 2009, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  Although the Veteran initiated an appeal of this denial by filing a notice of disagreement (NOD), he did not perfect an appeal of the denial by filing a substantive appeal after issuance of the statement of the case (SOC).  Thus, this issue is not in appellate status.
  
In September 2006 and November 2007, the Veteran had a hearing before a Decision Review Officer and the transcripts are of record.  In August 2005, the Veteran filed a substantive appeal and requested a Board hearing.  He subsequently withdrew that request in writing in July 2011.
 
In March 2012, the Board remanded the case for clarification regarding the status of the appeal.  In an April 2012 VA Form 21-4138, the Veteran confirmed his desire to continue his hypertension appeal.

The Board notes that in an April 2012 VA Form 21-4138 the Veteran indicated he wanted to claim entitlement to an earlier effective date (EED) for the grant of service connection for coronary artery disease.  This free-standing EED claim has not been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for any appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.

The Veteran alleges that he has hypertension due to in-service herbicide exposure.  In the alternative, he contends that his hypertension was caused, or has been aggravated, by his service-connected PTSD and/or diabetes.  As noted in the March 2012 decision, the record also raises the theory of secondary service connection with respect to the Veteran's service-connected coronary artery disease.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

Because the Veteran served in Vietnam, he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Hypertension is not a listed condition.  Hence, the herbicide presumption is not applicable.  A veteran, however, may still establish service connection through an evidentiary showing that a relationship between the exposure and current diagnosis is at least as likely as not.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entrance and separation examinations from the Veteran's first period of active duty service contain normal blood pressure readings.
 
The Veteran's blood pressure was also normal at his September 1972 enlistment examination.  His blood pressure during the September 1975 separation examination was 130/90.

A December 1977 VA examination shows that the Veteran's blood pressure was 120/70 (sitting), 130/70 (standing), 170/60 (sitting after exercise), and 130/72 (two minutes after exercise).  The examiner noted that the Veteran's history and physical examination were normal.

An August 1997 VA treatment record shows that a nurse called the Veteran "concerning his blood pressure from yesterday."  She advised that he watch his salt intake, decrease fried foods, and exercise regularly.  The Veteran agreed to monitor his blood pressure at home for two weeks.  The Board notes that this is the earliest VA treatment record in the claims file.  

In February 2001, the Veteran's blood pressure was 135/81.  A May 2001 treatment record contains a diagnosis of hypertension.  In May 2002, the Veteran's blood pressure was 160/86.  It was noted that he was taking anti-hypertensive medication. In July 2002, it was noted that the Veteran's blood pressure had been unstable in the past.  In April 2003, the Veteran reported a strong family history of diabetes.  A June 2003 treatment record contains diagnoses of prolonged PTSD and essential hypertension.

The Veteran submitted to an April 2005 VA PTSD examination.  The examiner noted that the claims file was not available for review; however, he reviewed VA medical records through the Compensation and Pension Records Interchange (CAPRI) and noted that the Veteran was diagnosed as having PTSD in 2003.  He opined that the Veteran's hypertension was not secondary to the service-connected PTSD because "the two conditions are independent from each other."  The examiner noted that "[a] great deal of patients are treated with hypertension that never had any military service and I do not see this connection regardless of what the veteran thinks."  The examiner, however, did not provide a rationale as to why the service-connected PTSD does not aggravate the diagnosed hypertension.  Nor did he consider the theory of direct service connection.  

The Veteran also submitted to an April 2005 hypertension examination.  This examiner also noted that the claims file was not available for review.  The examiner diagnosed uncontrolled hypertension.  He did not provide an opinion with respect to etiology; however, he noted that the Veteran had "a major mental health problem."

In August 2005, the Veteran was diagnosed as having diabetes.  At that time, he reported a strong family history of hypertension.

The Veteran submitted to a VA diabetes examination in March 2006, during which he reported that no one in his family had diabetes.  The examiner reviewed the claims file and noted that the Veteran had been diagnosed as having diabetes in August 2005 and hypertension in 2002.  He diagnosed hypertension, less likely than not related to diabetes.  He reasoned that the Veteran's hypertension was diagnosed four years before his diabetes; however, the examiner did not consider the theory of direct service connection.  

In August 2006, the Veteran's primary care physician noted that "uncontrolled PTSD can contribute to having high blood pressure."

During the September 2006 DRO hearing, the Veteran's representative indicated that the Veteran's service-connected PTSD and diabetes "have a combining factor" in the Veteran's hypertension.  The Veteran testified that when his anxiety level goes up, his blood pressure goes up.  

The Veteran was diagnosed as having coronary artery disease in December 2006, at which time he reported a 20-year smoking history.

The Veteran submitted to a VA PTSD examination in November 2007.  He indicated that his PTSD symptoms, which included daily panic attacks, had started in 2002.

During the November 2007 DRO hearing, the Veteran testified that he had been diagnosed as having hypertension in 2000.  

The Veteran continued to complain of daily panic attacks between December 2007  and January 2010.  In July 2008, a VA staff psychologist told the Veteran that reducing stress would help lower his blood pressure.

A January 2009 VA general medical examination report shows that the Veteran reportedly was diagnosed as having hypertension in the 1990s.

Based on this evidentiary posture, the Board finds that the April 2005 and March 2006 VA examination reports are inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.  

In addition, there are outstanding records that need to be obtained.  As discussed above, an August 1997 VA treatment record indicates that the Veteran had previously been treated by the VA North Texas Healthcare System for elevated blood pressure.  The claims file contains no treatment record for this facility prior to August 19, 1997.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA North Texas Healthcare System all medical records pertaining to the Veteran's treatment from October 1975 to August 19, 1997.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012). 

2. Then, schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's  hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted.

The examiner is requested to obtain a history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions:

(a) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset during or as a result of the Veteran's second period of active duty service (October 1972 to October 1975), to include his presumed exposure to herbicides, or within one year of the October 1975 separation?  In answering this question, the examiner should address the September 1975 separation examination and the December 1977 VA examination showing elevated blood pressure readings.  

(b) Whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected PTSD, coronary artery disease, and/or diabetes mellitus?  In answering this question, the examiner should address the August 2006 and July 2008 VA treatment records, as well as the Veteran's smoking history.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


